This is a civil action to recover on a labor and material payment bond upon which the defendant insurer is the surety. The insurer appeals from a judgment entered, after a jury-waived trial in the Superior Court, for the plaintiff in the amount of just over $6,500 plus costs. Earlier, a stipulation had been filed in the Superior Court in which it was agreed that the plaintiff’s claim against the principal, East Ray Asociates, Inc., could be dismissed without prejudice.
When the insurer’s appeal came on for argument, it conceded that its defense of lack of notice was meritless in the light of our holding in Providence Electric Co. v. Donatelli Building Co., 116 R.I. 340, 356 A.2d 483 (1976). Consequently, the insurer’s appeal is denied and dismissed, and it is so ordered.